Exhibit Subsidiaries of The Middleby Corporation Name of Subsidiary State/Country of Incorporation/Organization Alkar Holdings, Inc. Wisconsin Alkar-RapidPak, Inc. Wisconsin Alkar-RapidPak Brasil, LLC Wisconsin Blodgett Holdings, Inc. Delaware Carter-Hoffmann LLC Delaware Chef Acquisition Corp. Delaware Cloverleaf Properties, Inc. Vermont Fab-Asia Inc. Philippines frifri AG Switzerland Giga Grandi Cucine S.r.l. Italy G.S. Blodgett Corporation Vermont 1 G.S. Blodgett International, LTD Barbados Holman Cooking Equipment Inc. Delaware Houno A/S Denmark Houno Holdings LLC Delaware Houno Svenska AB Sweden Jade Range LLC Delaware MagiKitch'n Inc. Pennsylvania Meat Processing Equipment LLC Delaware Middleby Asia Ltd Hong Kong Middleby China Corporation Peoples Republic of China Middleby Cooking System Manufacturing (Shanghai) Corporation Peoples Republic of China Middleby Espana SL Spain Middleby Europe S.L. Spain 2 Middleby Marshall Holding, LLC Delaware Middleby Marshall, Inc. Delaware Middleby Mexico SA de CV Mexico Middleby Philippines Corporation Philippines Middleby UK Ltd United Kingdom Middleby Worldwide, Inc. Florida Middleby Worldwide Korea Co., LTD Korea Middleby Worldwide Philippines Philippines Middleby Worldwide (Taiwan) Co., LTD Republic of China New Star International Holdings, Inc. Delaware Pitco Frialator, Inc. New Hampshire Star International Holdings, Inc. Delaware Star Manufacturing International Inc. Delaware Steinox S.r.l. Italy Wells Bloomfield LLC Delaware 3
